Per Curiam,
In view of all the evidence on which the plaintiffs relied, the learned president of the 83d judicial district, who specially presided at the trial, correctly held that there was no such taking of the property in question as invested the commonwealth with the title thereto in perpetuity, and he accordingly instructed the' jury that no title passed by virtue of the sheriff’s sale to the plaintiff’s predecessor in title, and consequently none to the plaintiff himself, and he therefore directed the jury that them verdict should be for the defendant. In this he was so clearly right that neither of the questions involved in the assignment of error to the charge requires discussion. In the absence of any evidence of title in the plaintiffs, it would have been plain error to submit the case to the jury.
Judgment affirmed.